Citation Nr: 1416036	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-26 554	)	DATE
	)
	)


THE ISSUE

Whether an August 12, 2002, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Jaya A. Shurtliff, Attorney


APPEARANCE AT ORAL ARGUMENT

The Veteran and his attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to November 1968, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion of the Veteran in which he alleges CUE in an August 12, 2002, Board decision that denied entitlement to service connection for PTSD.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge via video-conference.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  In an August 12, 2002, decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The correct facts, as they were known at the time of the August 12, 2002, decision, were before the Board and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The August 12, 2002, Board decision denying entitlement to service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1400, 20.1403 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In an August 12, 2002, decision, the Board denied service connection for PTSD.  On July 20, 2010 the Veteran filed an application to reopen a claim of service connection for PTSD and in December 2010 the Regional Office granted service connection, assigning an effective date of July 20, 2010.  The Veteran's claim for an earlier effective date is adjudicated in a separate decision.

The veteran alleges CUE in the Board's August 12, 2002, decision, on the basis that the evidence before the Board at the time of the denial showed that he had combat service.  In support, he notes that the later decision granting service connection acknowledged his combat-related stressors, and contends that his stressors were as verifiable at the time of the August 12, 2002 denial as they were in 2010 and that the Board should have conducted a more thorough analysis of the evidence.  He also notes that he was diagnosed with PTSD at the time of the 2002 Board denial and maintains that his PTSD in 2002 was just as related to service as is his current PTSD.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c) (emphasis added); Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

At the time of August 12, 2002, decision, the Veteran's service personnel records showed that he served in the Republic of Vietnam, in the 6th PsyOps battalion, 246th PsyOps battalion, and 4th PsyOps battalion.  His unit participated in the Counteroffensive Phase II, Counteroffensive Phase III, and Tet Counteroffensive.  However, his service personnel records did not show the receipt of any of the medals that would necessitate a finding of combat service (e.g., the Combat Infantryman Badge).  He earned the Meritorious Unit Citation, Two O/S Service Bars, National Defense Service Medal, Vietnam Campaign Medal, Vietnam Service Medal, Sharpshooter (Rifle), Expert (Rifle), and Good Conduct Medal.  However, none of these awards warrant the presumption of combat.  VA Adjudication Procedure Manual M21-1MR, Part IV, subpart ii, Chapter 1, Section D.

In the August 12, 2002 decision denying service connection, the Board discussed the particulars of the Veteran's Vietnam service as reflected in his service personnel records.  The Board found that "the veteran did not engage in combat with the enemy" by weighing the credible supporting evidence.  Although the Board later determined that the Veteran served in combat and granted the claim, the facts before the Board in August 12, 2002 did not require a grant.  In this absence of undebatable evidence that the Veteran had combat service, the Veteran's argument rests on a disagreement as to how the facts were weighed or evaluated.  Therefore, CUE is not shown.  38 C.F.R. § 20.1403(d).

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on August 12, 2002, and has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the August 12, 2002, Board decision denying entitlement to service connection for PTSD.


ORDER

The Veteran's motion to revise or reverse the August 12, 2002, Board decision that denied his claim of entitlement to service connection for PTSD is denied.



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



